       Case 2:20-cv-01208-ILRL-MBN Document 90 Filed 02/12/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


HARVEL A. LANDREAUX                                                            CIVIL ACTION

VERSUS                                                                         NO. 20-1208

HUNTINGTON INGALLS INC., ET AL                                                 SECTION: “B”(5)


                                               ORDER & REASONS

        Plaintiff Harvel A. Landreaux’s opposed motion to strike evidence submitted by

defendants in opposition to plaintiff’s motion to remand is denied. Rec. Doc. 31.

        A motion to strike is governed by Federal Rule of Civil Procedure 12(f), which provides

that “[a] court may strike from a pleading an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). Rule 12(f) motions are disfavored and

should be used sparingly by the courts because they are considered a ‘drastic remedy to be resorted

to only when required for the purposes of justice.’” Augustus v. Bd. of Pub. Instruction of Escambia

Country, 306 F.2d 862, 868 (5th Cir.1962); see also Kaiser Aluminum & Chemical Sales, Inc. v.

Avondale Shipyards, Inc., 677 F .2d 1045, 1057 (5th Cir.1982); Harris v. USA Ins. Companies,

No. CIV.A. 11-201, 2011 WL 3841869, at *1 (E.D. La. Aug. 30, 2011). Prejudicial and immaterial

allegations are subject to being striken, but not disputed questions of fact. Id. Based generally on

relevance and hearsay grounds, plaintiff seeks to strike defendants reliance in opposing remand

certain evidence from cases that did not involve him. 1 In response, Avondale argues its evidence


1
 Landreaux attacks the following evidence asserted by Avondale: (1) expert testimony from an affidavit of
Christopher Herfel (“Herfel”); (2) former deposition testimony of Peter Territo (“Territo”); (3) former affidavit,
deposition, hearing, and trial testimony of Danny Joyce (“Joyce”); (4) former affidavit and deposition testimony of
Edward Blanchard (“Blanchard”); (5) former deposition testimony of Dr. Richard Lemen (“Dr. Lemen”); (6) former
deposition testimony of Felix Albert (“Albert”), James Gooding (“Gooding”), and Robert Terry (“Terry”); and (7) and
former affidavit testimony of Albert Bossier (“Bossier”). See Rec. Doc. 31-1 at 7-23.

                                                        1
      Case 2:20-cv-01208-ILRL-MBN Document 90 Filed 02/12/21 Page 2 of 3




is admissible, among other reasons, as exceptions to the hearsay rule in support of its grounds for

removal jurisdiction, i.e. a federal defense.

       The Fifth Circuit requires that a defendant show that its federal defense is colorable, i.e.

plausible, in order to justify invocation of the federal officer removal statute. See Latiolais v.

Huntington Ingalls, Incorporated, 951 F.2d 286, 297 (5th Cir. 2020). To be “colorable,” the

asserted federal defense need not be “clearly sustainable,” as section 1442 does not require a

federal official or person acting under him “to ‘win his case before he can have it removed.’ ” Id.

at 296–97 (quoting Jefferson County v. Acker, 527 U.S. 423, 431, 119 S. Ct. 2069, 2075, 144

L.Ed.2d 408 (1999)). Furthermore, the Supreme Court has previously recognized that “one of the

most important reasons for [the federal office removal statute] is to have the validity of the defense

. . . tried in a federal court.” Willingham v. Morgan, 395 U.S. 402, *407 (1969); see also Watson

v. Philip Morris Companies, Inc., 551 U.S. 142, *150-51 (2007) (reiterating the same). If the

underlying motion to remand is denied, consideration of Avondale’s exhibits to determine the

validity of its jurisdictional claims will adhere to this principle without prejudice to Landreaux,

who can still raise his evidentiary objections at the summary judgment stage or at trial. See also

Jackson v. Avondale Industries Inc., No. 20-1005, 2020 WL 3510724, at **3-6 (E.D. La. June 29,

2020) (Fallon, J.) (Denying a substantially similar motion to strike, involving some of the same

challenged evidence and witnesses at issue here.)

       “[C]ourts in this Circuit and others typically require only that the proffered evidence

'suffice as a not-insubstantial and non-frivolous basis upon which' a federal defense may be based."

Zeringue v. Crane Co., 846 F.3d 785 (5th Cir. 2017), overruled by Latiolais v. Huntington Ingalls,

Inc., 951 F.3d 286 (5th Cir. 2020) (overruling for other reasons)). Depositions and affidavits

constitute relevant and competent evidence in considering motions to remand under the federal

                                                  2
      Case 2:20-cv-01208-ILRL-MBN Document 90 Filed 02/12/21 Page 3 of 3




officer removal statute. Latiolais, 951 F.3d at 297. Generally, former testimony of unavailable

declarants may become permissible as an exception to the rule against hearsay if offered against a

party whose “predecessor in interest” had a similar opportunity and motive. See Fed. R. Evid.

804(b)(1)(A)(B). The Fifth Circuit has explained this requirement as, “whether the questioner is

on the same side of the same issue” and “whether the questioner had a substantially similar

interest.” Battle ex. Rel. Battle v. Mem’l Hosp. at Gulfport, 228 F.3d 544, 552 (5th Cir. 2000);

Dartez v. Fibreboard Corp., 765 F.2d 456, 462 (5th Cir. 1985).

       Even at the summary judgment stage, objectionable affidavits and depositions that might

be inadmissible would not necessarily exclude admission of facts they contain. Living declarants

would be allowed to eventually testify based on personal knowledge as to the contents of their

respective affidavits or depositions. Fed. R. Civ. P. 56(c)(4). As noted earlier, federal evidence

rules also permit affidavits or depositions from certain unavailable or deceased witnesses as an

exception to hearsay. Fed. R. Evid. 804(b)(1)(A)(B).

       Further, in reviewing all parties’ evidence that was submitted in connection with the

opposed motion to remand, this court can determine admissibility of same in accordance with

applicable law.

       New Orleans, Louisiana this 12th day of February 2021


                                             _______________________________________
                                             SENIOR UNITED STATES DISTRICT JUDGE




                                                3
